                     UNITED STATES DISTRICT COURT

                          DISTRICT OF HAWAII


KEICY CHUNG,                         CIV. NO. 18-00469 LEK-RT

                  Plaintiff,

     vs.

VISTANA VACATION OWNERSHIP, INC.
and STARWOOD HOTELS & RESORTS
WORLDWIDE, LLC,

                  Defendants.


                   ORDER GRANTING IN PART AND DENYING
                 IN PART DEFENDANTS’ MOTION TO DISMISS

           Before the Court is Defendants Vistana Vacation

Ownership, Inc. (“Vistana”) and Starwood Hotels & Resorts

Worldwide, LLC’s (“Starwood,” collectively “Defendants”) Motion

to Dismiss Complaint (“Motion”), filed on December 21, 2018.

[Dkt. no. 14.]    Pro se Plaintiff Keicy Chung (“Plaintiff”) filed

his memorandum in opposition on January 3, 2019, and Defendants

filed their reply on February 21, 2019.    [Dkt. nos. 20, 50.]

The Court finds this matter suitable for disposition without a

hearing pursuant to Rule LR7.2(d) of the Local Rules of Practice

for the United States District Court for the District of Hawaii

(“Local Rules”).    Defendants’ Motion is hereby granted in part

and denied in part for the reasons set forth below.
                             BACKGROUND

          Plaintiff filed the instant action on November 29,

2018, based on diversity jurisdiction.    [Complaint (dkt. no. 1),

at pg. 4. 1]   Plaintiff is a resident of the State of California,

and alleges Vistana is incorporated in and has its principal

place of business in Florida, while Starwood is incorporated in

and has its principal place of business in Maryland.   [Id. at

pgs. 4, 5, 8.]

I.   Complaint

          Plaintiff alleges that, on May 22, 2006, he entered

into an agreement with Defendants to purchase a timeshare unit

at the “Ocean Resort Villas North” in Ka`anapali, Hawai`i, under

contract number 309245 (“2006 Contract”).   [Id. at pgs. 9-10.]

Plaintiff received an “Owner(s) Copy” of the sales contract for

his records, and alleges he achieved “Platinum status” through

the Starwood Preferred Guest (“SPG”) Loyalty Program, in

exchange for his 2006 timeshare purchase.   [Id. at pg. 10.]   In

2007, Plaintiff entered into two subsequent timeshare purchases

under contract numbers 315182 and 315183 (collectively “2007

Contracts”).   [Id. at pg. 12, ¶ 3.]




     1 The Complaint is a nonconsecutively paginated document
therefore, all citations refer to the page numbers assigned by
this district court’s electronic numbering system.


                                 2
             At the beginning of 2016, Plaintiff alleges Defendants

downgraded him from Platinum to Gold status.         In response to

Plaintiff’s complaints about the downgrade, on June 2, 2016,

Defendants produced a copy of Plaintiff’s 2006 Contract, and on

June 15, 2016, Defendants produced copies of Plaintiff’s 2007

Contracts.    [Id. at pg. 10]   After comparing his version of the

2006 Contract and 2007 Contracts with the copies produced by

Defendants, Plaintiff alleges Defendants’ records: included

additional pages not in Plaintiff’s records; were missing

certain “term sheets” concerning Plaintiff’s Five-Star Elite

status that conferred Plaintiff’s Platinum status; and were

missing disclosures required by law pursuant to Haw. Rev. Stat.

Chapter 514E.2    [Id. at pg. 11.]       Plaintiff also alleges

Defendants “altered the check lists of the sales contracts,”

without verifying or obtaining Plaintiff’s consent, to indicate

certain documents were received.         [Id. at pg. 12.]

             Plaintiff alleges the following claims against

Defendants: violations of Chapter 514E for withholding

disclosures regarding the 2006 Contract (“Count I”), and the

2007 Contracts (“Count II”); and a violation of Chapter 514E for

engaging in prohibited practices in the sale of timeshare

contracts (“Count III”).    [Id. at pgs. 11-12.]

     2 Plaintiff does not specify what disclosure(s) were not
included.


                                     3
II.   California Action

           Prior to filing the instant Complaint, on May 19,

2017, Plaintiff filed a complaint (“California Complaint”) in

the Superior Court of California, County of Los Angeles

(“California Action”).    [Defs.’ request for judicial notice in

supp. of Motion, filed 12/21/18 (dkt. no. 15) (“Request”),

Exh. A (California Complaint).]    The defendants named in the

California Complaint were Vistana and Starwood Hotels & Resorts

Worldwide, Inc. (“California Defendants”).     [Id. at pg. 4.3]

Plaintiff’s California Complaint is also based on his 2016 SPG

status downgrade, and his discovery in 2016 that his

2006 Contract was not complete.    [Id. at pgs. 5-6.]   Plaintiff

also alleged the California Defendants failed to turn over a

public report in violation of California law, and failed to

disclose the annual assessment fees and taxes for the property.

As a result, Plaintiff sought rescission of the 2006 Contract

and punitive damages.     [Id. at pgs. 6-7.]

           After the case was removed to the United States

District Court for the Central District of California, the

district court granted the California Defendants’ motion to

dismiss the California Complaint.      [Request, Exh. B (10/19/17

      3Defendants’ Exhibit A is a nonconsecutively paginated
document therefore, all citations refer to the page numbers
assigned by this district court’s electronic numbering system.



                                   4
order dismissing the California Complaint (“10/19/17 California

Order”)).4]   The district court explained that Plaintiff’s claims

failed because: 1) the choice-of-law provision stated the laws

of Hawai`i governed disputes arising under the 2006 Contract,

therefore Plaintiff’s claims based on California law must be

dismissed;5 2) Plaintiff’s exhibits attached to the California

Complaint negated his fraud claims; and 3) Plaintiff’s punitive

damages claims were remedies, not claims.   10/19/17 California

Order, 2017 WL 6886721 at *3-7.   On November 2, 2017, the

district court entered a judgement against Plaintiff and in

favor of the California Defendants, and awarded them their costs

(“California Judgment”).   [Request, Exh. C (California

Judgment).]   Plaintiff appealed the California Judgment to the

Ninth Circuit Court of Appeals, and on April 17, 2018, the Ninth

Circuit issued its memorandum disposition affirming the

California Judgment.   [Request, Exh. D (4/11/18 mem. dispo.).6]




     4 The 10/19/17 California Order is also available at Chung
v. Vistana Vacation Ownership, Inc., Case No. CV 17-04803-
RGK(JCx), 2017 WL 6886721 (C.D. Cal. Oct. 19, 2017).

     5 Plaintiff’s claims in the California Complaint were based
on the California Vacation Ownership and Time-Share Act of 2004
(“VOTSA”), Cal. Bus. & Prof. Code § 11210, et seq. 2017 WL
6886721 at *3.

     6 The April 11, 2018 memorandum disposition is also
available at Chung v. Vistana Vacation Ownership, Inc., 719 F.
App’x 698 (9th Cir. 2018).


                                  5
III. Motion

             In the instant Motion, Defendants assert all claims

should be dismissed because: 1) the doctrine of res judicata

precludes Plaintiff from asserting the same claims, or claims

that could have been brought in the California Complaint; 2) the

six-year statute of limitations under Haw. Rev. Stat. § 657-1(4)

bars Plaintiff’s claims; 3) Plaintiff’s exhibits to the

Complaint contradict his allegations that he did not receive the

timeshare disclosures; and 4) Plaintiff’s allegations fail to

state a claim upon which relief can be granted.

                              DISCUSSION

I.   Consideration of Materials Beyond the Pleadings

             First, the Court will address Defendants’ request for

the Court to take judicial notice of Defendants’ Exhibits A

through H.    As a general rule, this Court’s scope of review in

considering a Fed. R. Civ. P. 12(b)(6) motion to dismiss is

limited to the allegations in the complaint.    See Khoja v.

Orexigen Therapeutics, Inc., 899 F.3d 988, 998 (9th Cir. 2018),

cert. petition docketed, No. 18-1010 (Feb. 4, 2019).     If the

district court considers materials beyond the pleadings, “the

12(b)(6) motion converts into a motion for summary judgment

under [Fed. R. Civ. P.] 56,” and “both parties must have the

opportunity ‘to present all the material that is pertinent to

the motion.’”    Id. (quoting Fed. R. Civ. P. 12(d)).   However, a

                                   6
district court can consider materials beyond the pleadings

without converting the motion to dismiss into a motion for

summary judgment if either the incorporation by reference

doctrine or Fed. R. Evid. 201 judicial notice applies.    Id.

           Defendants’ Request is made pursuant to the latter

doctrine, which permits a court to take notice of an

adjudicative fact if it is “not subject to reasonable dispute.”

Fed. R. Evid. 201(b).   A fact that is “generally known” or “can

be accurately and readily determined from sources whose accuracy

cannot reasonably be questioned” is not subject to reasonable

dispute.   Id.   Matters of public record are not subject to

reasonable dispute.   See United States v. Raygoza-Garcia, 902

F.3d 994, 1001 (9th Cir. 2018) (“A court may take judicial

notice of undisputed matters of public record, which may include

court records available through PACER.” (citations omitted)).

However, “a court cannot take judicial notice of disputed facts

contained in such public records.”    Khoja, 899 F.3d at 999

(citation omitted).

           Because Defendants’ Exhibits A through H are court

records filed in the California Action, and Plaintiff has not

objected to Defendants’ Request, this Court will take judicial

notice of Defendants’ Exhibits A through H, but only as to the

facts within those records that are not disputed in the

California Action.

                                  7
II.   Plaintiff’s Claims

      A.   Whether Plaintiff’s Claims are
           Time-Barred and the Applicable Limitations Period

           To the extent Defendants have argued the six-year

statute of limitations applies to Plaintiff’s claims based on

Chapter 514E, the Court rejects this proposition.   In Flynn v.

Marriott Ownership Resorts, Inc., 165 F. Supp. 3d 955 (D.

Hawai`i 2016), this Court clarified that, when a claim is

brought pursuant to Haw. Rev. Stat. §§ 514E-11 and 514E-11.1,

but the allegations “reveal[] that the nature of the claim is

ultimately a [Haw. Rev. Stat.] Chapter 480 [Unfair and Deceptive

Acts and Practices (“UDAP”)] claim,” the four-year statute of

limitations under § 480-24(a) applies.   165 F. Supp. 3d at 965.

In reaching this conclusion, this Court reasoned that:

           an examination of the allegations in Count V
           reveals that the nature of the claim is
           ultimately a Chapter 480 UDAP claim. See Au v.
           Au, 63 Haw. 210, 214, 626 P.2d 173, 177 (1981)
           (“The proper standard to determine the relevant
           limitations period is the nature of the claim or
           right, not the form of the pleading. The nature
           of the right or claim is determined from the
           allegations contained in the pleadings.”
           (citations omitted)). The allegations in Count V
           are based upon the language in Haw. Rev. Stat.
           § 514E–11, titled “Prohibited practices,” and
           § [sic] Haw. Rev. Stat. § 514E–11.1, titled
           “Deceptive trade practices.” Compare Complaint
           at ¶ 151 with Haw. Rev. Stat. § 514E–11(4), (6),
           and Haw. Rev. Stat. § 514E–11.1(8), (10), (11).

                Section 514E–11 states: “Any violation of
           this section shall also constitute an unlawful or
           deceptive practice within the meaning of [Haw.

                                 8
          Rev. Stat. §] 480–2,” and the practices listed in
          § 514E–11.1 “constitute an unfair or deceptive
          practice, within the meaning of chapter 480.”
          Plaintiffs allege that, “[a]s a result of
          Defendants’ unfair and deceptive practices
          described herein, the Plaintiffs . . . have
          suffered damages, including but not limited to
          loss of property and loss of money.” [Complaint
          at ¶ 152 (emphasis added).] This Court therefore
          FINDS that the nature of the claim or right
          alleged in Count V is a Chapter 480 UDAP claim.

Id. (some alterations in Flynn).

          Plaintiff has not identified which sections of

Chapter 514E his claims arise under, but alleges Defendants

engaged in “prohibited practices” and “withheld disclosures

pertaining to the timeshare contracts.”   See Complaint at pgs. 5

& 9, ¶¶ 1-3, 11-12.   This is similar to the language of § 514E-

11 “Prohibited Practices,” and Haw. Rev. Stat. § 514E-9

“Disclosure statement.”7   Section 514E-11 sets out a list of

practices that timeshare agents are prohibited from engaging in,

and in particular, prohibits timeshare agents from “[f]ail[ing]

to comply with the disclosure requirements set forth in section

514E-9 or any rule adopted pursuant thereto[.]”   Haw. Rev. Stat.

§ 514E-11(1) (emphasis added).   Section 514E-9 lists the type of

disclosures required by Chapter 514E for “every offering of a

     7 Plaintiff’s Count III does not appear to allege Defendants
withheld disclosures, but instead focuses on Defendants’ alleged
“prohibited practice[]” of misrepresenting the cancellation date
of the 2007 Contracts and falsely indicating Plaintiff’s consent
to check lists on the 2006 and 2007 Contracts. [Complaint at
pg. 12, ¶ 3.]


                                   9
time sharing plan to the public.”    Because Plaintiff’s claims

arise under § 514E-11, which includes § 514E-9, and “[a]ny

violation of [§ 514E-11] shall also constitute an unlawful or

deceptive practice within the meaning of section 480-2,” the

Court construes Plaintiff’s Counts I, II and III as Chapter 480

UDAP claims.   Accordingly, the Court applies the four-year

statute of limitations under § 480-24 to Plaintiff’s Counts I,

II and III.

     B.    When the Limitations Period Began to Run

           Plaintiff has argued the discovery rule permits him to

bring his claims because he did not learn of his injury until

Defendants downgraded Plaintiff’s SPG status in 2016, and he

reviewed Defendants’ records of the 2006 and 2007 Contracts.

[Mem. in Opp. at 5.]   With regard to UDAP claims, this Court has

stated the limitations period begins to run “upon the occurrence

of the defendant’s alleged violation,” not the date of an

injury.   Lowther v. U.S. Bank N.A., 971 F. Supp. 2d 989, 1008

(D. Hawai`i 2013) (citations, internal quotation marks and

brackets omitted).   Only if there is a “continuing violation,”

where “the conduct complain[ed] of constitutes a continuing

pattern and course of conduct as opposed to unrelated discrete

acts,” and the suit is brought within the limitations period of

the last act, would the claim be timely.   See id. at 1009

(internal quotation marks and citation omitted).

                                10
            Here, Plaintiff has not alleged a continuing injury,

and only asserts discrete acts, i.e., Defendants’ alleged

failure to include unidentified disclosures with the

2006 Contract and the 2007 Contracts at the time they were

entered into; and Defendants’ alleged sale of timeshare

contracts using “prohibited practices.”   [Complaint at pg. 12,

¶ 3.]   As to the disclosures, Plaintiff has not specifically

identified which disclosures were not included with the 2006 and

2007 Contracts, but states Defendants omitted “18 pages [that]

were significantly contrary to the terms of the timeshare

purchase and would have been crucial in evaluating the scopes

and values of the timeshare purchase.”    [Id. at pg. 11, ¶ 1.]

To the extent Plaintiff asserts he should have obtained this

information before entering into the 2006 and 2007 Contracts, or

at the very least, concurrently with the execution of the 2006

and 2007 Contracts, Defendants’ alleged failure to do so

occurred no later than the date Plaintiff entered into those

agreements.   Similarly, Plaintiff’s allegation under Count III

that the 2007 Contracts provided a deadline to cancel the

transaction that pre-dated the execution of the agreement, is a

discreet issue that arose at the time the 2007 Contracts were

executed.

            As to Plaintiff’s allegation in Count III that

Defendants “altered the check lists of sales contract

                                 11
documentations because the check marks (slashes ‘/’) were not of

Plaintiff’s,” it appears this occurred at the time of each

timeshare purchase.   [Complaint at pg. 12, ¶ 3.8]   Furthermore,

because Count III alleges Defendants “sold timeshare contracts

with prohibited practices,” see Complaint at pg. 12, ¶ 3

(emphasis added), it appears the alleged prohibited practices

occurred at the time of the sale, not after.   Accordingly,

Plaintiff’s limitations period for this claim started to run

when Plaintiff entered into his timeshare agreements.

          This Court therefore finds that Plaintiff’s limitation

period for his UDAP claims for the 2006 and 2007 Contracts began

to run upon the date Plaintiff entered into the respective

contracts, unless Plaintiff can allege facts sufficient to toll

the statute of limitations.   See, e.g., Rundgren v. Bank of N.Y.

Mellon, 777 F. Supp. 2d 1224, 1230-31 (D. Hawai`i 2011) (ruling

that claims brought pursuant to Chapter 480 may rely on the

fraudulent concealment doctrine to toll the statute of

limitations).   Because all of Plaintiff’s claims arise out of

the 2006 and 2007 Contracts, Plaintiff’s claims are all time-

barred under the four-year statute of limitations of § 480-

     8 Plaintiff alleges “Defendants’ sales person(s) or
administrator(s) checked off the check lists without validating
with Plaintiff each line item, . . . after signing [the] sales
contract documentations but before putting together all papers
and providing to Plaintiff as ‘Owner(s) Copy.’” [Complaint at
pg. 12, ¶ 3.]


                                12
24(a).   Therefore, Plaintiff has failed to state a plausible

UDAP claim.   See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(“To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007))).

Accordingly, the Court grants Defendants’ Motion to the extent

that the four-year statute of limitations precludes Plaintiff’s

Counts I, II and III.

III. Other Arguments

            Although the Court has concluded that all of

Plaintiff’s claims must be dismissed because they are time-

barred, for the sake of completeness, the Court takes up

Defendants’ argument that Plaintiff’s claims are precluded by

res judicata based on the California Judgment.   Because the

California Judgment is a federal judgment, this Court looks to

federal common law to determine whether res judicata would bar

Plaintiff’s claims.    See Int’l Bhd. of Teamsters v. U.S. Dep`t

of Trans., 861 F.3d 944, 955 (9th Cir. 2017).    “Res judicata

applies when there is: “(1) an identity of claims; (2) a final

judgment on the merits; and (3) identity or privity between

parties.”   Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir.

2002).



                                 13
           Plaintiff does not dispute that the parties in both

actions are identical or in privity with one another, however,

Plaintiff argues there was no final judgment in the California

Action, and the instant Complaint – with one exception – alleges

all new claims.

     A.    Final Judgment

           Generally, dismissal of a claim without leave to amend

is a decision on the merits.    See Fed. R. Civ. P. 41(b) (“Unless

the court in its order for dismissal otherwise specifies, a

dismissal . . . other than a dismissal for lack of jurisdiction,

for improper venue, or for failure to join a party under

Rule 19, operates as an adjudication upon the merits”)).

Moreover, “[d]ismissals under Rule 12(b)(6) . . . are judgments

on the merits.”   Hampton v. Pac. Inv. Mgmt. Co., 869 F.3d 844,

846 (9th Cir. 2017) (citing Fed. Dep’t Stores, Inc. v. Moitie,

452 U.S. 394, 399 n.3, 101 S. Ct. 2424, 69 L. Ed. 2d 103

(1981)).

           Here, the California Judgment was issued pursuant to

Rule 12(b)(6), or “on the grounds that plaintiff’s Complaint

failed to state a claim on which relief may be granted.”

[California Judgment at 1.]    Thus, the California Judgment is a

final decision on the merits.




                                 14
     B.   Identical Claims

          This Court must look to four criteria when deciding

whether claims are identical for the purpose of res judicata:

          “(1) whether rights or interests established in
          the prior judgment would be destroyed or impaired
          by prosecution of the second action; (2) whether
          substantially the same evidence is presented in
          the two actions; (3) whether the two suits
          involve infringement of the same right; and
          (4) whether the two suits arise out of the same
          transactional nucleus of facts.” United States
          v. Liquidators of European Fed. Credit Bank, 630
          F.3d 1139, 1150 (9th Cir. 2011). The fourth
          criterion is the most important. Id. at 1151.

Harris v. Cty. of Orange, 682 F.3d 1126, 1132 (9th Cir. 2012).

Claims that are “[n]ewly articulated” but “based on the same

nucleus of facts may still be subject to a res judicata finding

if the claims could have been brought in the earlier action.”

Tahoe-Sierra Preservation Council, Inc. v. Tahoe Reg’l Planning

Agency, 322 F.3d 1064, 1078 (9th Cir. 2003).   In other words,

          Res judicata bars relitigation of all grounds of
          recovery that were asserted, or could have been
          asserted, in a previous action between the
          parties, where the previous action was resolved
          on the merits. It is immaterial whether the
          claims asserted subsequent to the judgment were
          actually pursued in the action that led to the
          judgment; rather, the relevant inquiry is whether
          they could have been brought.

Id. (quoting United States ex rel. Barajas v. Northrop Corp.,

147 F.3d 905, 909 (9th Cir. 1998)).

          Because Plaintiff previously alleged claims arising

out of the 2006 Contract in the California Complaint, Plaintiff

                               15
is precluded from relitigating his claims that were, “or could

have been asserted.”   See Liquidators of European Fed. Credit

Bank, 630 F.3d at 1151 (internal quotation marks and citations

omitted).   Whether Plaintiff is precluded from asserting his

claims related to the 2007 Contracts is a closer question

because he did not identify the 2007 Contracts as the basis of

the California Complaint.   Still, “the inquiry about the same

transactional nucleus of facts is the same inquiry as whether

the claim could have been brought in the previous action.”    Id.

(emphasis in original) (internal quotation marks omitted).

            Here, Plaintiff alleges the same injury in both

actions, i.e., his 2016 downgrade from Platinum to Gold status,

see Complaint at pg. 10; California Complaint at pg. 5, ¶ 2, and

alleges Defendants claimed there was no supporting documentation

for Plaintiff’s prior Platinum status and any privileges

Plaintiff had enjoyed were the result of a “system error” on

Defendants’ part.   [Complaint at pg. 10; California Complaint at

pg. 5, ¶ 2.]   Following Plaintiff’s multiple complaints in

March, April, and May of 2016, on June 2, 2016, Defendants

provided Plaintiff with a copy of the 2006 Contract, see

California Complaint at pg. 5, ¶ 2, and on June 15, 2016,

Defendants provided Plaintiff with copies of the 2007 Contracts.

See Complaint at pg. 10.    Almost a year after receiving the 2006



                                 16
Contract and 2007 Contracts, Plaintiff filed the California

Complaint on May 19, 2017.

           Even though Plaintiff did not include claims relating

to the 2007 Contracts in the California Complaint, nothing

prevented him from asserting those claims at that time.

Plaintiff’s SPG status downgrade from Platinum to Gold - whether

it was based on the 2006 Contract or the 2007 Contracts - “arose

at the same time.”   See Liquidators of European Fed. Credit

Bank, 630 F.3d at 1151.   Moreover, because Plaintiff received a

copy of Defendants’ records of the 2007 Contracts on June 15,

2016, nearly a year before he filed the California Complaint, it

was possible for him to include those claims in the California

Action.   Plaintiff could have also amended his California

Complaint to cure the defects identified in the

10/19/17 California Order and add his claims related to the

2007 Contracts, but he chose not to.9   Because Plaintiff could


     9 The Ninth Circuit noted that “Because [Plaintiff] has made
no attempt to clarify how he would overcome these deficiencies
in his complaint, . . . the district court properly determined
that leave to amend would be futile.” 719 F. App’x at 698
(emphasis added). Plaintiff also represented to the district
court that he accepted the 10/19/17 California Order dismissing
his case, and intended to “refile this case” and “file
additional claims under Hawaii’s [Timeshare Law Act of 1980,
Haw. Rev. Stat. §§ 514E-1, et seq.,] for two 2007 additional
purchase agreements that were executed in clear violation of the
statute.” [Request, Exh. G (mem. in opp. to the California
Defs.’ notice of lodging of proposed judgment of dismissal,
filed 11/1/17), at 2.]


                                17
have brought his claims relating to the 2006 and 2007 Contracts

in the California Action but failed to do so, res judicata

precludes Plaintiff from asserting those claims here.

IV.   Leave to Amend

           If Plaintiff wishes to proceed with this action, he

must file a motion seeking leave to file an amended complaint

(“Motion for Leave”), on or before May 10, 2019.     The Motion for

Leave will be referred to the magistrate judge.

           Plaintiff is CAUTIONED that he must attach his

proposed amended complaint to the Motion for Leave, and the

proposed amended complaint must include all of the claims that

he wishes to allege, as well as all of the allegations that his

claims are based upon, even if he previously presented them in

the original Complaint.   He cannot incorporate any part of his

original Complaint into the proposed amended complaint by merely

referring to the original Complaint.   This Court will not

consider Plaintiff’s amended complaint collectively with his

original Complaint.

           This Court also CAUTIONS Plaintiff that, if he fails

to file his Motion for Leave with his proposed amended complaint

by May 10, 2019, this Court will dismiss his claims with

prejudice – in other words, without leave to amend.    Plaintiff

would then have no remaining claims in this case, and this Court

would direct the Clerk’s Office to close the case.    Further,

                                18
Plaintiff is CAUTIONED that, even if the magistrate judge grants

his Motion for Leave and allows him to file his proposed amended

complaint, this Court may still dismiss the amended claims with

prejudice if Plaintiff fails to cure the defects identified in

this Order.

          Finally, the Court reserves ruling on Defendants’

arguments that: Plaintiff’s exhibits contradict his allegations;

and Plaintiff’s allegations do not provide fair notice of his

intended claims; because Plaintiff may be filing a Motion for

Leave with a proposed amended complaint that may clarify his

claims, or render these issues moot.

                              CONCLUSION

          On the basis of the foregoing, Defendants’ Motion to

Dismiss Complaint, filed December 21, 2018, is HEREBY GRANTED IN

PART AND DENIED IN PART.   The Motion is GRANTED insofar as all

of Plaintiff’s claims are DISMISSED, and the Motion is DENIED

insofar as the dismissal is WITHOUT PREJUDICE.

          Further, Plaintiff may file a motion seeking leave to

file an amended complaint by May 10, 2019.   The Motion for Leave

must comply with the terms of this Order.

          IT IS SO ORDERED.




                                  19
     DATED AT HONOLULU, HAWAI`I, March 29, 2019.




KEICY CHUNG VS. VISTANA VACATION OWNERSHIP, INC., ET AL; CV
18-00469 LEK-RT; ORDER GRANTING IN PART AND DENYING IN PART
DEFENDANTS' MOTION TO DISMISS




                          20
